COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  REFUGIO BUSTAMANTE,                           §               No. 08-17-00262-CR

                            Appellant,          §                 Appeal from the

  v.                                            §                384th District Court

  THE STATE OF TEXAS,                           §             of El Paso County, Texas

                             State.             §               (TC# 20160D04477)

                                                §

                                          ORDER

       The Court GRANTS the Appellant’s fourth motion for extension of time within which to

file the brief until October 22, 2018. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Francisco F. Macias, the Appellant’s attorney,

prepare the Appellant’s brief and forward the same to this Court on or before October 22, 2018.


              IT IS SO ORDERED this 21st day of September, 2018.


                                            PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.